Citation Nr: 0401259	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  97-13 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative chondromalacia of the left knee, based on an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
June 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In September 1995, the veteran's file was 
transferred to the RO in Atlanta, Georgia.  

In the July 1995 determination, the RO granted service 
connection for postoperative chondromalacia of the left knee 
and assigned a 10 percent disability evaluation, effective 
June 1994.  A 100 percent evaluation was assigned pursuant to 
38 C.F.R. §4. 30, from November 1994, and the 10 percent 
evaluation was reinstated from January 1995.  

The veteran disagreed with the assignment of the initial 10 
percent disability evaluation and maintains that he is 
entitled to a higher disability rating.  Because the veteran 
has disagreed with the initial ratings assigned for the 
disability, the Board has recharacterized the issue as it 
appears on the cover page of this appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Inasmuch as the veteran 
is presumed to seek the maximum available benefit for a 
disability, and higher evaluation is available for left knee 
disability, his claim for a higher evaluation remains viable 
on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  

The Board notes that a claim of entitlement to an extension 
of a temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 from February 1995 was certified as an issue on 
appeal.  This claim is not before the Board.  The veteran has 
not expressed a disagreement nor asserted any argument with 
respect to the termination date of the temporary total rating 
under 38 C.F.R. § 4.30.  

REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4)).  For reasons set forth below further 
development is warranted in this matter.  

The veteran asserts that the symptoms associated with his 
service-connected left knee disability are more disabling 
that currently evaluated.  

The Board notes that the most recent VA examination is dated 
in February 1997.  Thus, a more contemporaneous examination 
is warranted.  

The record reflects that the veteran entered active duty with 
the Unites States Army Reserves in 1999.  Reserve medical 
records may include the veteran's reserve entrance 
examination or other notations pertaining to his left knee 
disability; a copy of those records has not been requested.  

The record also suggests that there may be outstanding VA 
medical records relevant to the veteran's claim.  VA 
outpatient treatment records from the VA medical center in 
Decatur, Georgia from December 1995 to the present were 
requested in December 1997.  However, those records have not 
been obtained and associated with the veteran's claims file.  
The file contains no information to indicate that the records 
are not available.  

As noted in the introductory section of this remand, the 
veteran disagreed with the assignment of the initial 10 
percent disability evaluation for his left knee disability.  
For a claim where the appellant has disagreed with the 
original rating assigned for a service-connected disability, 
it is necessary to determine whether he has at any time since 
his original claim met the requirements for a higher 
disability rating.  See Fenderson, at 119.  Thus, there must 
be a consideration of "staged ratings" based upon the facts 
found during the time periods in question.  Fenderson v. 
Brown, supra.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The veteran re-entered active duty in 
the United States Army Reserves in 1999.  
The RO should contact the proper 
authorities and request reserve medical 
records, including the veteran's reserve 
entrance examination. If such records are 
not available, it should be documented in 
writing. 

2.  The RO should request VA treatment 
records of the veteran's left knee 
disability since December 1995 from the 
VA medical center in Decatur, Georgia.  
If those records are not available it 
should be documented in writing.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the severity of 
his service-connected postoperative 
chondromalacia of the left knee.  Send 
the claims folder to the examiner for 
review.  All indicated tests and studies, 
including X-rays, should be conducted and 
all clinical findings should be reported 
in detail.  The examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should review the claims folder, along 
with the results of the examination, and 
render specific findings as to the 
following: 

?	Does the veteran have subluxation or 
instability of the left knee?  If so, 
the examiner should indicate whether 
the impairment is moderate or severe.

?	The examiner should provide range of 
motion measurements of the left knee.

?	The examiner should perform tests of 
joint movement against varying 
resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also 
be described by the examiner.  The 
examiner should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is 
not feasible, the physician should so 
state.  

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  



5.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating 
for chondromalacia of the left knee, with 
consideration of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).   

6.  If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




